Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Group I (claims 1-3, 9-10, 12-16, new claim 60) in the reply filed on 9/26/2022 is acknowledged.
Claims 19-22, 24, 26-28, 30, 32-34, 39-40 and 42-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/26/2022.

Information Disclosure Statement
The information disclosure statement filed 12/10/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 3 is objected to because of the following informalities:  
“flor” on line 3 should be corrected to “flow”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0193799 A1 (hereinafter “Draper Lab”) in view of US 2014/0306371 A1 (hereinafter “Toronto”).									Regarding Claim 1, Draper Lab discloses a microfluidic diffusion device for exchanging gas in an oxygenator device (see abstract; [0051]: channels in micropatterned polymer layers create a diffusive path) comprising:
a patterned membrane (see [0035]: at least one first micropatterned polymer layer) to define a plurality of membrane layers (see [0035]: a first and second micropatterned polymer layer and a permeable polymer membrane separating the two layers), wherein at least one membrane layer of the membrane layers is patterned to define a plurality of gas flow channels that are configured to receive a gas (see [0035]: at least one second micropatterned polymer layer containing channels for gas flow); wherein at least one membrane layer of the plurality of membrane layers is patterned to define a plurality of liquid flow channels that are configured to receive a liquid (see [0035]: at least one first micropatterned polymer layer containing channels for blood flow); wherein the at least one membrane layer (see [0035]: a gas-permeable polymer membrane) permits diffusion of::
a) gas from the plurality of gas flow channels into the liquid within the plurality of liquid flow channels (see [0035]: The gas-permeable polymer membrane located between the two polymer layers serves to fluidically separate the layers while providing gas exchange therebetween); or
b) liquid from the plurality of liquid flow channels into the gas within the plurality of gas flow channels; or
c) both (a) and (b).
Draper Lab, however, is silent to a cylindrical substrate having a central axis and an outer surface; the patterned membrane rolled circumferentially over the outer surface of the cylindrical substrate, wherein the membrane layers are concentric and extending radially outwardly from the central axis of the cylindrical substrate and a plurality of gas flow channels extend circumferentially about the central axis and wherein a plurality of liquid flow channels are oriented parallel or substantially parallel to the central axis.
Toronto is in the field of microfluidic diffusion devices (see abstract; [0107]), and further Toronto teaches a cylindrical substrate (see Fig.14b: a cylindrical support 510, [0098]) having a central axis (see Fig.14b shows wherein cylindrical support 510 has a central axis defined by the dotted line) and an outer surface (see Fig.14b shows cylindrical support 510 having an outer surface); the patterned membrane (see Fig. 14b: planar strip 510, [0098]; wherein a planar biopolymeric material formed according to such an embodiment, in which a bilayer structure is formed from two adjacent arrays of microfluidic channels (see [0096]) rolled circumferentially over the outer surface of the cylindrical substrate (see [0098]: a planar strip 510 is layered as it is collected on a cylindrical support 510, thereby providing a composite layered structure 520 that has a cylindrical cross section), wherein the membrane layers are concentric and extending radially outwardly from the central axis of the cylindrical substrate (see Fig.14b shows wherein the layered structure 520 is concentric around the dotted line longitudinal axis) and a plurality of flow channels (540) extend circumferentially about the central axis and wherein another plurality of flow channels (530, 535) are oriented parallel or substantially parallel to the central axis (see Fig. 14c; [0099]).
It would have been obvious to one of skill in the art at the time of invention to modify the invention of Draper Lab to include a cylindrical substrate having a central axis and an outer surface; the patterned membrane rolled circumferentially over the outer surface of the cylindrical substrate, wherein the membrane layers are concentric and extending radially outwardly from the central axis of the cylindrical substrate as taught by Toronto as to create a three-dimensional structure and thereby be able to simulate a biological organ as suggested by Toronto (see [0097]: The resulting three-dimensional structure may be employed to simulate a biological organ).
Regarding Claim 2, Draper Lab discloses wherein the diffusion device is a microfluidic diffusion device (see [0051]: channels in micropatterned polymer layers create a diffusive path), wherein the plurality of gas flow channels (see [0035]: one second micropatterned polymer layer containing channels for gas flow) are configured to receive a sweep gas (see [0036]: channels for gas flow e.g., oxygen-supply channels); wherein the plurality of liquid flow channels are configured to receive blood (see [0051], [0035]: channels in micropatterned polymer layers create a diffusive path); wherein the at least one membrane layer permits diffusion of the sweep gas from the plurality of gas flow channels into the blood within the plurality of liquid flow channels (see [0035]: gas-permeable polymer membrane located between the two polymer layers serves to fluidically separate the layers while providing gas exchange therebetween).
Regarding Claim 3, Draper Lab discloses wherein the patterned membrane comprises a single contiguous sheet of material (see [0098]: the gas-permeable membrane and one of the polymer layers with flow channels are bonded to each other).
Regarding Claim 9, Draper Lab discloses wherein at least one membrane layer of the plurality of concentric membrane layers (see [0035]: gas-permeable polymer membrane  does not comprise gas or liquid flow channels (wherein only the first and second micropatterned polymer layers are described to have channels).
Regarding claim 60, Draper Lab discloses a liquid flow layer containing vascular channels sandwiched by two gas flow layers containing oxygen channels (see Fig. 9A).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0193799 A1 (hereinafter “Draper Lab”) in view of US 2014/0306371 A1 (hereinafter “Toronto”) as applied to claim 1 above, and further in view of US Patent No. 5,192,320 (hereinafter “Anazawa”).
Regarding Claim 16, modified Draper Lab discloses the microfluidic diffusion device of claim 1, however Draper Lab is silent to further comprising a housing defining a liquid inlet, a liquid outlet, a gas inlet, and a gas outlet, wherein the liquid inlet and the liquid outlet are positioned in fluid communication with at least a portion of the plurality of liquid flow channels, and wherein the gas inlet and the gas outlet are positioned in fluid communication with at least a portion of the plurality of gas flow channels.
Anazawa is in the field of artificial lungs comprising a housing 3 defining a liquid inlet e.g. blood inlet 7, a liquid outlet e.g. blood outlet 7a, a gas inlet 4, and a gas outlet 4a (see  Fig. 3; col. 9, lines 47-60), wherein the liquid inlet and the liquid outlet are positioned in fluid communication with at least a portion of the plurality of liquid flow channels (wherein blood inlet 7 and blood outlet 7a move blood through membranes 5 as seen in Fig.3), and wherein the gas inlet and the gas outlet are positioned in fluid communication with at least a portion of the plurality of gas flow channels (Fig.3 shows wherein gas inlet 4 and gas outlet 4a are configured to provide gas through membranes 5).
It would have been obvious to one of skill in the art at the time of invention to modify the invention of Draper Lab to include a housing defining a liquid inlet, a liquid outlet, a gas inlet, and a gas outlet, wherein the liquid inlet and the liquid outlet are positioned in fluid communication with at least a portion of the plurality of liquid flow channels, and wherein the gas inlet and the gas outlet are positioned in fluid communication with at least a portion of the plurality of gas flow channels as taught by Anazawa as to enclose the system and thereby prevent leaks during operation (see col. 12, lines 39-55: The bundle was placed in a cylindrical housing 3 as in the case of the hollow fiber membranes 5 shown in FIG. 3... Even when this artificial lung was used continuously for 1 week, plasma did not leak at all and there was hardly any decrease in gas exchange ability with time).

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
10/7/22